Matter of Cruz v Division of Parole, New York State Dept. of Corr. & Community Supervision (2020 NY Slip Op 04360)





Matter of Cruz v Division of Parole, New York State Dept. of Corr. & Community Supervision


2020 NY Slip Op 04360


Decided on July 30, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 30, 2020

530483

[*1]In the Matter of Larry Cruz, Appellant,
vDivision of Parole, New York State Department of Corrections and Community Supervision, Respondent.

Calendar Date: June 26, 2020

Before: Egan Jr., J.P., Lynch, Mulvey, Devine and Reynolds Fitzgerald, JJ.


Larry Cruz, Woodbourne, appellant pro se.
Letitia James, Attorney General, Albany (Frank Brady of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Schick, J.), entered October 18, 2019 in Sullivan County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner's request for parole release.
Petitioner appeals from a judgment dismissing his CPLR article 78 petition challenging the denial by the Board of Parole of his fifth request for parole release. The Attorney General has advised this Court that, during the pendency of this appeal, petitioner reappeared before the Board and was denied parole. In view of this, the appeal is now moot and, as the narrow exception to the mootness doctrine is inapplicable, it must be dismissed (see Matter of Adger v Department of Corr. & Community Supervision, 181 AD3d 1120, 1120-1121 [2020]; Matter of Muggleberg v New York State Bd. of Parole, 167 AD3d 1181, 1181 [2018]).
Egan Jr., J.P., Lynch, Mulvey, Devine and Reynolds Fitzgerald, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.